TATE, Justice.
The defendant was convicted of armed robbery, La.R.S. 14:64, and sentenced to twelve years at hard labor. He appeals.
*761The defendant relies upon six bills of exceptions. They were all taken to the state’s failure to furnish information requested by a motion for a bill of particulars. Each of the particulars requested concerned details of the state’s case, such as a list of the state’s witnesses.
We find no abuse of discretion by the trial court in its failure to order the state to furnish such information. Under the present status of the discovery law of Louisiana, the state is not required to furnish the defendant, in advance of the trial, the details of the evidence upon which the state will rely for conviction. State v. Thomas, 290 So.2d 317 (La.1974) and decisions therein cited.
The bills are without merit. Accordingly, the conviction and sentence are affirmed.
Affirmed.